Crew III, J.P. (concurring).
On constraint of the holding in People v Lopez (6 NY3d 248 [2006]), I respectfully disagree with the majority’s conclusion that defendant waived his right to appeal. In Lopez, the Court of Appeals held that “[t]he record must establish that the defendant understood that the right to appeal is separate and distinct from those rights automatically forfeited upon a plea of guilty” (id. at 256). As pointed out by *820the majority, here, at the commencement of the plea proceedings, County Court recited the terms of the plea agreement and the prosecutor added that defendant also must waive his right to appeal. Defense counsel then acknowledged that that was his understanding. The court then began its colloquy describing the litany of rights that defendant was relinquishing by way of his plea. The court ended the panopoly of rights relinquished as follows:
“The Court: Now, as part of this plea process you give up several things. You give up your right to have me consider any motions that your attorney has made or could have made on your behalf. Do you understand that?
“Defendant: Yes, sir.
“The Court: You give up your right to any pretrial hearings to which you would otherwise be entitled. Do you understand that?
“Defendant: Yes, sir.
“The Court: And you give up your right to appeal this process we are now going through. Do you understand that?
“Defendant: Yes, sir.”
Frankly, I cannot be sure that defendant appreciated the discreet rights being relinquished by the waiver of appeal, as opposed to those rights forfeited by his plea (see People v Trotter, 28 AD3d 947 [2006]; People v Barton, 28 AD3d 943 [2006]; People v Popson, 28 AD3d 870 [2006]).* Accordingly, I would reach the issues raised by defendant on appeal.
Defendant’s assertion that his guilty plea was not voluntary, knowing and intelligent is unpreserved for this Court’s review by reason of his failure to move to withdraw the plea or vacate the judgment of conviction (see People v Threatt, 16 AD3d 706, 707 [2005]) and, in any event, were I to consider defendant’s argument on this point, I would find it to be wholly without merit. Likewise, I find nothing in the record that casts doubt upon counsel’s effectiveness on behalf of defendant. Moreover, most of defendant’s complaints concerning counsel involve matter dehors the record, which should be addressed by way of a CPL article 440 motion. Finally, the record reveals no extraordinary circumstances that would warrant modification of defendant’s sentence and, accordingly, I would affirm the judgment of conviction for these reasons.
*821Ordered that the judgment is affirmed.

 While I appreciate that defense counsel told County Court that he had explained the waiver of the right to appeal to defendant, we have no way of knowing what that explanation entailed. For all we know, it could have been the same as that proffered by the court.